Citation Nr: 0916701	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial evaluation for cervical 
syndrome with early degenerative changes of the cervical 
spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1975 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The matter was subsequently transferred to 
Roanoke, Virginia, following the Veteran's change of 
residence.

In November 2008, the Veteran requested a postponement of a 
Board hearing scheduled for December 2008.  The hearing was 
rescheduled for February 2009, and the Veteran was notified.  
The Veteran failed to appear at that time.  He has not 
requested that the hearing be rescheduled again.  Therefore, 
the case will be processed as though the request for a 
hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) 
(2008).

The Veteran's substantive appeal also included the issue of 
service connection for spondylolisthesis of L5-S1.  Service 
connection was granted by rating decision in August 2008, 
which represents a full grant of that issue on appeal.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability has not been 
manifested by forward flexion of the cervical spine limited 
to 15 degrees or less or by favorable ankylosis of the entire 
cervical spine.

2.  The Veteran's cervical spine disability has not been 
manifested by an intervertebral disc syndrome with 
incapacitating episodes.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 
4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Staged ratings are 
inappropriate in this case because the nature and severity of 
the Veteran's symptoms fell within the range of one rating 
level during the entire period.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  

In DeLuca, the U.S. Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.


Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent disability rating 
is assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees.  See also 
Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent rating incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; a 40 percent rating for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; or a 60 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

The Veteran was injured when he fell from a telephone pole in 
August 1978.  He landed on his feet, thus causing compression 
injuries to his feet and spine.  Although the Veteran is also 
service-connected for the left talonavicular joint, right os 
calcis, and spondylolisthesis of L5-S1, this appeal concerns 
only the rating assigned to the cervical spine.

An examination report from April or May 2004 by Dr. Huber, 
translated from German, indicate that cervical spinal column 
mobility was restricted by about a third at all levels.  
These findings are not precise enough for VA rating purposes.

The Veteran underwent a VA examination, conducted in Germany, 
in May 2004.  The examiner diagnosis was status post whiplash 
trauma (in 1978), with early degenerative changes of the 
cervical spine, resulting in predominant slight limitation of 
the cervical motion and function as well as daily and, more 
so, nocturnal pain on use and neck stiffness.  Forward 
flexion was to 36 degrees with pain at 32 degrees.  Extension 
was to 13 degrees with pain at 10 degrees.  Lateral flexion 
to the left was 37 degrees with pain at 30 degrees and to the 
right was 32 degrees with pain at 30 degrees.  Rotation to 
the left was 45 degrees and to the right was 61 degrees with 
slight pain.  Flare-ups occurred every night and once during 
the daytime with pain intensity at 7-8 out of 10.  There was 
no incoordination and slightly limited endurance.

A February 2005 record from Dr. Swartz indicates forward 
flexion was 20 degrees, lateral flexion was 10 degrees, 
extension was 20 degrees, and right and left rotation were 60 
degrees.

The Veteran underwent another VA examination in July 2008.  
Forward flexion was 45 degrees, extension was 45 degrees, 
right and left lateral flexion were 45 degrees, right and 
left rotation were 70 degrees.  There was no change in the 
diagnosis from the prior VA examination.  The examiner 
concluded that the effect of the condition on the Veteran's 
daily activity is mild with sleep disturbance being the 
biggest issue.

The Veteran's wife submitted a statement in July 2008 
detailing the Veteran's treatment and his trouble sleeping 
during the night.  The Board has considered this statement 
and notes that it is consistent with the medical evidence.

The nature and severity of the Veteran's cervical spine 
disability warrant no higher than a 20 percent rating.  He 
does not meet the range of motion limitations necessary for a 
30 percent rating.  The record does not show any lost time 
from work due to the neck symptoms.  He has trouble sleeping, 
which the 20 percent rating takes into account.  There has 
been no other significant interruption in his activities of 
daily living.

The evidence does not show a diagnosis of IVDS or of 
incapacitating episodes that would be required in order to 
rate for IVDS.  The medical treatment records do not show 
that any physician has prescribed bed rest as contemplated by 
DC 5243.

The current 20 percent rating takes into account the factors 
of pain, fatigue, weakness, and lack of endurance after 
repetitive use.  No higher rating is warranted under DeLuca.

Accordingly, the increased rating sought on appeal is denied.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter. Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).


The RO's March 2004 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
Veteran that it was ultimately his responsibility to see to 
it that any records pertinent to her claims are received by 
VA.  The Veteran was given the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in March 2006, 
and was given the specific notice required by Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), in June 2008.  

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection for cervical 
syndrome with early degenerative changes of the cervical 
spine.  In Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted 
and an initial disability rating and effective dates have 
been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  The Board finds no prejudice to the appellant in 
proceeding with the present decision.  He appealed the 
initial evaluation assigned to him for cervical syndrome with 
early degenerative changes of the cervical spine.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has obtained the 
available service treatment records, VA treatment records, 
and private treatment records.  German records were 
translated to English.  VA examinations were conducted. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.



ORDER

Entitlement to a higher initial evaluation for cervical 
syndrome with early degenerative changes of the cervical 
spine is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


